Citation Nr: 1412007	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  05-16 008	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected neurologic impairment of the left upper extremity as a result of a gunshot wound, currently evaluated as 90 percent disabling.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to February 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

By a January 2008 Board decision, the claims were remanded for further evidentiary development.  As will be discussed below, review of the record reflects substantial compliance with the Board's remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in an April 2013 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.  (Other claims previously on appeal have been granted by rating decisions in August 2010 and April 2013.)

(The issue of entitlement to service connection for hypertension is addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  The service-connected neurologic impairment of the left upper extremity is characterized by complete paralysis.

2.  The evidence shows that the service-connected neurologic impairment of the left upper extremity is contemplated by the schedular rating criteria.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 90 percent for service-connected neurologic impairment of the left upper extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.10, 4.124a, Diagnostic Code 8513 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

In an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The duties to notify and assist were met in this case.  Notice was provided in letters dated in March 2004, March 2006, and October 2008.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the evidence that has been associated with the claims file includes private and VA treatment records, Social Security Administration (SSA) records, and VA examination reports.
In addition, VA clinical examinations have been obtained.  38 C.F.R. § 3.159(c)(4).  The Board finds that the VA clinical examinations obtained in this case are more than adequate, as they are predicated on a full reading of the medical records in the Veteran's claims file.  As appropriate, clinical findings pertinent to the schedular criteria for rating the disability at issue were obtained.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination regarding the issue decided herein has been met.  38 C.F.R. § 3.159(c)(4).

II.  Analysis

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

In exceptional cases, where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to service-connected disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (2013).  The Court has held that the determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  The first step is to determine whether the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If so, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors, such as marked interference with employment or frequent periods of hospitalization.  If the first two steps have been satisfied, the third step is to refer the claim to the under Secretary for Benefits or the Director of the Compensation and Pension Service for determination of whether an extra-schedular rating is warranted.

A request for an increased rating must be viewed in light of the entire relevant medical history.  See 38 C.F.R. § 4.1 (2013); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct periods where the service-connected disability exhibits symptoms that would warrant different ratings."

In this matter, the RO has rated the Veteran's service-connected neurologic impairment of the left upper extremity as a result of a gunshot wound under Diagnostic Code (DC) 8513 (all radicular groups, paralysis of:  complete).  As indicated above, the Veteran has been assigned a 90 percent disability rating throughout the claim period.  As will be explained below, the Board finds that the evidence does not support a higher rating during the period under consideration.

In rating peripheral nerve injuries and their residuals, attention is given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  DC 8513 provides that complete paralysis of all radicular groups of the dominant hand (major) is to be rated as 90 percent disabling.  See 38 C.F.R. § 4.69 (2013).

A 90 percent disability rating is the maximum schedular rating available under this diagnostic code.  As such, there is no basis upon which to assign a higher schedular rating.

Moreover, under the "amputation rule," the combined rating for disabilities of an extremity may not exceed the rating for the amputation at the elective level, were the amputation to be performed.  38 C.F.R. § 4.68.  Under DC 5120, disarticulation of the major upper extremity warrants a 90 percent rating.  Accordingly, the currently assigned 90 percent rating is the maximum schedular rating permitted for any impairment of the left upper extremity, to include neurological impairment.

The Board further observes that the Veteran is in receipt of special monthly compensation for loss of use of the left hand based on the fact that no effective function of the hand remains.  See 38 U.S.C.A. § 1114(k); 38 C.F.R. §§ 4.63, 3.350(a) 4.40.

The Veteran is currently assigned the maximum schedular rating for his neurologic impairment of the left upper extremity, so as a practical matter, the only way that an additional disability rating can be assigned is by way of an extraschedular rating.

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

Concerning marked interference with employment, the Board recognizes the Veteran's contention that he is unable to work as a result of his service-connected disabilities.  Notably, the Veteran was assigned a total disability rating based on individual unemployability (TDIU) since October 10, 1969.

The Board certainly does not dispute that the Veteran experiences significant occupational impairment due to his service-connected neurologic impairment of the left upper extremity as a result of a gunshot wound.  However, the extent of his current occupational impairment is specifically contemplated by the currently assigned disability rating for his service-connected neurologic impairment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

Additionally, as noted above, the Veteran is assigned the maximum schedular disability rating for this service-connected disability based upon complete paralysis of the left upper extremity.  To this end, the medical evidence of record demonstrates that he no longer has significant use of his left arm with major atrophy of the muscles.  See, e.g., the report of Dr. B.C.J. dated September 2004; the VA treatment records dated in April 2005 and July 2009; and the VA examination reports dated July 2010 and April 2011.  Critically, the Board has not identified an exceptional or unusual clinical picture as a result of the service-connected neurologic impairment of the left upper extremity beyond that which is contemplated by the assigned disability rating.  (As noted above, even amputation would not result in a higher rating under the schedule.)

Accordingly, the record does not demonstrate any reason why consideration of an extraschedular rating should be undertaken.  As there is no factor which takes the disability outside what is contemplated by the rating criteria, the Board has therefore determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In short, the evidence does not support the proposition that the Veteran's service-connected neurologic impairment of the left upper extremity presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the referral for consideration of extraschedular ratings under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an increased disability rating for neurologic impairment of the left upper extremity as a result of a gunshot wound is denied.


REMAND

The Veteran asserts entitlement to service connection for hypertension as secondary to service-connected posttraumatic stress disorder (PTSD) and/or diabetes mellitus.  See the VA Form 646 dated in August 2013.  (The Veteran is service connected for PTSD and diabetes mellitus.)

The evidence of record documents a continuing diagnosis of hypertension.  See, e.g., the VA treatment records dated October 2004 and the letter from Dr. B.C.I. dated July 2005.

In a September 2004 report, Dr. B.C.I. noted that the Veteran's hypertension is considered essential hypertension and, as such, "is not secondary to PTSD."  In a July 2005 report, Dr. B.C.I. reported that the Veteran's hypertension was "diagnosed within the year of diagnosis of diabetes."  She then concluded, "[t]his would be considered essential hypertension and not secondary to diabetes."  

Critically, the question of possible aggravation of essential hypertension by either has not been fully addressed.

A review of the record demonstrates that the Veteran receives ongoing VA medical treatment.  The Board therefore finds that, upon remand, any previously unobtained relevant medical records should be procured and associated with the Veteran's claims file.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release forms where necessary, procure any records of outstanding treatment that the Veteran has recently received.  The Board is particularly interested in records of VA medical treatment or evaluation of hypertension that the Veteran may have received since April 2013.  All such available documents should be associated with the claims file.

2.  Thereafter, the agency of original jurisdiction (AOJ) should refer the VA claims file to a physician with appropriate expertise.  (The Veteran does not need to be examined unless deemed necessary for an adequate opinion.)  The reviewer is requested to review the claims file in its entirety including all VA and private treatment records.  Then, the reviewer should respond to the following:

a.  Is it at least as likely as not that the Veteran's service-connected PTSD (to include the medications prescribed therefore) has caused or made chronically worse (aggravated beyond the natural course of the disease process) his currently diagnosed hypertension?

b.  Is it at least as likely as not that the Veteran's service-connected diabetes mellitus has caused or made chronically worse (aggravated beyond the natural course of the disease process) his currently diagnosed hypertension?

If the reviewer determines that he/she cannot provide an opinion without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ should ensure that any additional development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

3.  Thereafter, readjudicate the issue remaining on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a SSOC and an appropriate period of time for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


